  B2100B (Form 2100B) (12/15)

                      United States Bankruptcy Court
                      _______________
                      Western         District Of _______________
                                                  Washington


         Robert Eugene Hillenburg
  In re ______________________________,                    16-14042-CMA
                                                  Case No. ________________




       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
              5
  Claim No. _____    (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
  alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
  Other than for Security in the clerk’s office of this court on ______ (date).



  Name of Alleged Transferor                                          Name of Transferee
  Specialized Loan Servicing LLC                                      U.S. BANK TRUST NATIONAL ASSOCIATION,
                                                                      AS TRUSTEE OF THE LODGE SERIES III TRUST


  Address of Alleged Transferor:                                      Address of Transferee:
  8742 Lucent Blvd, Suite 300                                          c/o BSI Financial Services
  Highlands Ranch, Colorado 80129                                      1425 Greenway Drive, Ste 400
                                                                       Irving, TX 75038

                                ~~DEADLINE TO OBJECT TO TRANSFER~~
  The alleged transferor of the claim is hereby notified that objections must be filed with the court
  within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
  court, the transferee will be substituted as the original claimant without further order of the court.




  Date:_________                                                ______________________________
                                                                  CLERK OF THE COURT




Case 16-14042-CMA           Doc 29-1      Filed 03/25/19        Ent. 03/25/19 16:46:12          Pg. 1 of 1
